OPINION OF THE COURT
Bloom, J.
Plaintiff, then 86 years old, was admitted to Beth Israel Hospital on April 19, 1976 at the direction of her private physician. She was found to be suffering from cardiac arrythmia and a pacemaker was successfully implanted on April 29, 1976. Following the operation, which was uneventful, she was taken to the hospital’s intensive care unit where she remained until May 1, 1976. On that day she was transferred, by wheelchair, to another floor.
During her stay in the intensive care unit, plaintiff became confused and extremely agitated. This condition, we are informed, is not unusual in patients, particularly elderly ones, introduced into the environment of an intensive care unit. Plaintiff screamed, flailed her arms about, tried to pull out her intravenous tubes and cardiac monitors, bit a nurse and struck a doctor who was endeavoring to assist her. Sedation was ineffective for more than brief periods. Because of the danger of dislodging the pacemaker, thus causing cardiac arrest, it became necessary to place restraints upon her wrists.
The restraints used in this case were known as the Kerlix and consisted of four by nine padding in the Kerlix roll. The padding was placed around the plaintiff’s wrists, the Kerlix *310put around the padding and the Kerlix was then tied to the side of the bed. While there is a commercial restraint in use at the hospital known as the Posey restraint, none was then available in the intensive care unit, although they may have been available in other parts of the hospital.
In accordance with the hospital’s procedures, plaintiff was examined upon her transfer from the intensive care unit to her room. The hospital records indicate that upon that examination, it was first noted that plaintiff was suffering from a left wrist drop. Some two days later, her surgeon recommended a neurological consultation which established damage to the radial nerve at or above elbow level. As a result, plaintiff was not able to extend her wrist. It hung limply. At the time of her discharge from the hospital, there was no evidence of the recovery of new function and the prognosis for further recovery remained guarded.
Thereafter, this action was commenced. It resulted in a verdict in favor of plaintiff and against the hospital in the total sum of $82,432, $10,000 of which was allocated to pain and suffering, $5,432 to hospital care and the balance of $67,000 to past and future full-time nursing care which, it is asserted, plaintiff will require for the balance of her life.
The question of negligence was a strongly contested one. The plaintiff’s medical expert, Dr. Davidson, had neither treated nor examined the plaintiff. Moreover, he was a surgeon and not a neurologist. He acknowledged that, in the circumstances indicated by the hospital records, the use of restraints was probably necessary. While he was of the opinion that Posey restraints were preferable to Kerlix restraints, he stated that the use of the latter was medically sanctioned and their use for short periods would constitute good judgment if the Posey restraints were not immediately available. The entries in the hospital record indicated the application of the Kerlix restraints on six occasions on April 30 and May 1, 1976. They do not indicate when they were removed. Sedatives were given during this two-day period and the records reflect that during much of the time plaintiff slept or rested peacefully.
Dr. Davidson expressed the opinion that the records were incomplete based upon plaintiff’s condition as reflected in those records. He concluded that the direct cause of damage to plaintiff’s left radial nerve was the extended use of the Kerlix restraint. Based upon hypotheses presented to him and with*311out ever having examined the plaintiff’s left wrist he further concluded that the damage to it was total and permanent.
While the issue of negligence was a close one, we hold that, on balance, it was properly a matter for the jury. The attack on the opinions voiced by Dr. Davidson went to the credibility of those opinions. That was a question within the purview of the jury and was properly left to it.
The trial court’s charge presents a more serious problem. A number of requests similar to those normally included in the charge in a case of this sort were refused. Standing alone, this refusal may not have been sufficient to warrant reversal. However, when coupled with other errors connected with the charge, a retrial is mandated.
At the request of counsel for the hospital the report of the Medical Malpractice Mediation Panel was received in evidence and read to the jury. In pertinent part it read: "With respect to the medical malpractice claim of the plaintiff against the defendant Beth Israel Medical Center, we find there is no liability on the part of said defendant”.
The court, in charging the jury on the effect of that recommendation, noted that:
"[i]f it [the Medical Malpractice Mediation Panel] agrees upon a recommendation of liability, which it did in this case, then, under the law, that recommendation is admissible in evidence *• * *
"You may accept or reject the recommendation of the panel”.
While the report itself was in evidence we cannot determine what the effect of this clearly accidental misstatement that the Medical Malpractice Mediation Panel had agreed that the hospital was liable had upon the jury.
Subsequent to the submission of the case to it, the jury sent a note to the court which read as follows: "Is a hospital liable for any injury to the patient while in its intensive care unit”?
It is apparent from the question that the jury’s thinking centered about the need for proof of causal relationship or whether, in light of the charge on res ipsa loquitur such proof was necessary. The somewhat obscure response by the court was: "All right, the only injury that is claimed in this case is the injury to the left radial nerve and none other”.
He then sent the jury back to continue its deliberations.
That the court’s supplemental charge did little to clarify the *312issue for the jury is manifest from its second note which followed shortly more than an hour thereafter. The question there propounded was:
"We are in agreement that an injury to the radial nerve occurred to this plaintiff while in the intensive care unit.
"For the hospital to be liable, is it necessary to agree that this wrist restraint caused this injury?
"Are we limited to consider the wrist restraint only as the causative agent of the injury to the plaintiff’s radial nerve”?
In response to the question the court reread somewhat more than five and one-half pages of its original charge covering negligence and standard of care, the doctrine of respondeat superior, res ipsa loquitur and other matters. Included in this supplemental charge was a five-line paragraph defining generally the doctrine of proximate cause. Nowhere was there a speciñc answer to the jury’s inquiry.
Here, the jury, after the initial charge had been read to it, made clear its confusion and requested enlightenment on a specific matter. Their inability to relate the facts in issue to the law as charged to them is indicated by the questions propounded shortly after receiving the court’s original charge. When, as in this case, the jury pinpoints their lack of understanding they are entitled to something more than that which led to their original confusion. They should have been instructed on the precise subject upon which they manifested their doubt (Kramer v Chatham Green, Inc., 38 AD2d 931; People v Botteri, 50 AD2d 540; Sanabria v City of New York, 42 AD2d 615).
Since we are remanding for a new trial, a comment on damages is appropriate. The plaintiff was not present at the trial. Hence, the jury did not have the opportunity to see her wrist and to determine for themselves the degree of her disability. The nature and permanency of the injury was predicated upon the testimony of a friend and the opinion of Dr. Davidson that the condition was permanent. Yet the record discloses that by the end of 1976 she had resumed playing the piano. While the testimony discloses that "it was not near a normal fashion, no, but she did start playing some”, it is a matter of common knowledge that the playing of the piano requires some manual dexterity and some wrist flexion even when the work product is less than pleasing to the ear.
*313The largest portion of the damages awarded was based upon the hypothesis that plaintiff would never again be able to care for herself and would need constant nursing attention because of the injury to her wrist. However, plaintiff was twice admitted to the hospital subsequent to the admission which forms the basis for this suit and prior to the trial of this action. Both were from wholly unrelated ailments. The first occasion was some two years three months later and the second approximately two years six months later. On each occasion she was given a neurological examination upon her admission. The first such examination indicated "no sensory motor abnormalities” while the second reflected a "strong grip bilat”. In light of the advanced age of plaintiff and the frailty normally attendant thereon, the jury’s conclusion that plaintiffs problems stem from the injury is open to grave question. Were we not remanding the case for a new trial we would have reduced plaintiffs damages substantially.
Accordingly, the judgment of the Supreme Court, New York County (Williams, J.), entered January 30, 1979, is reversed on the law and the case is remanded for a new trial with $75 costs and disbursements of this appeal to abide the event.